t c memo united_states tax_court bruce mcgraw and norma mcgraw petitioners v commissioner of internal revenue respondent docket no filed date donna rice owens for petitioners ladd c brown jr for respondent memorandum findings_of_fact and opinion thornton judge respondent determined a dollar_figure deficiency in petitioners’ federal_income_tax and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 after 1unless otherwise indicated all section references are to the internal_revenue_code as in effect for the taxable_year at issue concessions the only issue for decision is whether the casualty_loss deduction petitioners claimed on their joint federal_income_tax return is subject_to the limitations of sec_165 this issue turns upon whether the undisputed casualty_loss of dollar_figure that petitioners sustained in was attributable to hurricane wilma so as to qualify for relief under sec_1400m and sec_1400s as enacted in the gulf_opportunity_zone act of the go_zone act publaw_109_135 a 119_stat_2578 findings_of_fact the parties have stipulated some facts which we so find when they filed their petition petitioners resided in florida petitioners’ home is in broward county florida and within the hurricane wilma disaster_area as defined in the go_zone act and declared by the president sec_1400m notice of presidential declaration fed reg date on their joint form_1040 u s individual_income_tax_return petitioners claimed a dollar_figure casualty_loss which they contend resulted from damage to their home caused by hurricane wilma 2in their stipulation of settled issues the parties agree that if the court rules in petitioners’ favor on the casualty issue then their deficiency in income_tax for is dollar_figure and there is no penalty pursuant to sec_6662 in the notice_of_deficiency respondent decreased petitioners’ casualty_loss deduction to dollar_figure on the ground that sec_165 limited the amount allowed as a deduction opinion sec_165 allows a deduction for losses sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise in the case of an individual the deduction is limited to certain losses including those arising from a casualty sec_165 under the general_rule of sec_165 a casualty_loss may be deducted only to the extent it exceeds dollar_figure and percent of the taxpayer’s adjusted_gross_income after applying the dollar_figure floor these limitations do not apply to casualty losses which arise in the hurricane wilma disaster_area on or after date and which are attributable to hurricane wilma sec_1400s the parties have stipulated that petitioners’ home is located in the hurricane wilma disaster_area respondent does not dispute that on or after date petitioners sustained an uncompensated casualty_loss of dollar_figure as claimed on their return respondent disputes only whether the casualty_loss was attributable to hurricane wilma petitioners were not present at trial but one of their longtime friends who lives a short distance from them in broward county testified on their behalf he testified that he had been at petitioners’ home watching football the day before hurricane wilma and observed no damage to their property he testified that when he returned to their home a week later to help them clean up he observed extensive damage to their property and to other properties in their gated community although the guard gate was no longer there we found the witness and his unrefuted testimony credible sparse as it may be the totality of the evidence fairly supports the inference that petitioners’ undisputed casualty_loss was attributable to hurricane wilma and we so find accordingly we conclude and hold that the sec_165 limitations do not apply to petitioners’ casualty_loss deduction to reflect our resolution of the disputed issue and the parties’ stipulation of settled issues decision will be entered for petitioners
